Case 3:19-cv-00808-TAD-KLH Document 15 Filed 04/29/20 Page 1 of 1 PageID #: 1132



                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

 MITCHELL LANE WYATT                                       CASE NO. 3:19-CV-0808

 VERSUS                                                    JUDGE TERRY A. DOUGHTY

 ANDREW SAUL, COMMISSIONER, U.S.                           MAG. JUDGE KAREN L.
 SOCIAL SECURITY ADMINISTRATION                            HAYES

                                       JUDGMENT

        The Report and Recommendation [Doc. No. 13] of the Magistrate Judge having been

 considered, together with the written objection [Doc. No. 14] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner's decision is

 AFFIRMED, in its entirety, and that this matter is hereby DISMISSED WITH PREJUDICE.

        MONROE, Louisiana, this 29th day of April, 2020.


                                                  _____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
